Citation Nr: 1215793	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  11-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for residuals of a fractured nose (deviated septum).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which the RO, in pertinent part, denied service connection for a low back disability, a bilateral knee disability, residuals of a fractured nose (deviated septum), depression, and PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In this case, the Veteran requested a Board videoconference hearing at the RO.  In October 2011, prior to the scheduled hearing date, the Veteran informed the RO that he had moved to Arizona and requested that the Board videoconference hearing be rescheduled after his claims file was transferred to the RO in Arizona.  In April 2012, the undersigned granted the Veteran's motion to reschedule the hearing date.  See 38 C.F.R. § 20.704.  

Therefore, remand is necessary so that the Veteran may be scheduled for a Board videoconference hearing at the RO in Phoenix, Arizona.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Board videoconference hearing at the RO in Phoenix, Arizona. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


